ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2018-06-06_JUD_01_PO_06_FR.txt.                                                                                                             390




                              DÉCLARATION DE M. LE JUGE CRAWFORD

                 [Traduction]

                    Article 4 de la convention de Palerme — Paragraphe 1 de l’article 4 non limité
                 à une clause sans préjudice — Obligation imposée par le paragraphe 1 de l’article 4
                 conformément à ses termes — Article 4 en tant que garde-fou contre l’intervention
                 sur le territoire d’un autre Etat partie — Travaux préparatoires de l’article 4 de la
                 convention de Palerme — Travaux préparatoires de l’article 2 de la convention des
                 Nations Unies contre le trafic illicite de stupéfiants et de substances psychotropes
                 (1988).

                    1. Dans la présente affaire, la Guinée équatoriale invoque l’article 4 de
                 la convention de Palerme pour bénéficier de la protection conférée par
                 certaines règles de droit international. Son principal argument est que
                 l’article 4 incorpore par référence les règles internationales coutumières
                 relatives aux immunités des Etats et de leurs agents, car c­ elles-ci découlent
                 du principe de l’égalité souveraine que le paragraphe 1 de l’article 4 fait
                 obligation aux Etats parties de respecter 1.
                    2. Cet argument est fondé sur l’hypothèse que le paragraphe 1 de l’ar-
                 ticle 4 donne un effet juridique, aux fins de l’application de la convention
                 de Palerme, aux principes du droit international coutumier auxquels il
                 fait référence, à savoir l’égalité souveraine, l’intégrité territoriale et la
                 non‑intervention dans les affaires intérieures des autres Etats. Au sens
                 strict, il n’était pas nécessaire que la Cour détermine si tel est le cas
                 puisque, pour les raisons indiquées aux paragraphes 92 à 102 de l’arrêt,
                 auxquels je souscris pleinement, l’article 4 n’incorpore pas les règles rela-
                 tives aux immunités des Etats et de leurs agents. En outre, il suffisait,
                 pour rejeter l’argument distinct de la Guinée équatoriale fondé sur la
                 compétence exclusive, de souligner que ni l’article 6 ni l’article 15 de la
                 convention de Palerme ne confèrent à l’Etat sur le territoire duquel les
                 infractions principales ont été commises la compétence exclusive à l’égard
                 de ces infractions (voir les paragraphes 115 à 117 de l’arrêt).
                    3. Cela étant, il a été suggéré que le paragraphe 1 de l’article 4 n’est
                 qu’une clause sans préjudice qui n’impose pas aux Etats parties à la
                 convention de Palerme l’obligation d’agir conformément aux principes de
                 l’égalité souveraine, de l’intégrité territoriale et de la non‑intervention en
                 tout état de cause. Si tel était le cas, cela aurait constitué un motif plus
                 simple et plus direct de contester la compétence de la Cour en vertu de la

                     1 En réalité, la Guinée équatoriale a employé non pas l’expression « incorporation

                 par référence », mais plutôt des synonymes tels que « incluses dans les principes visés à
                 l’article 4 » (CR 2018/3, p. 28, par. 1 (Wood) ; ibid., p. 30, par. 8 (Wood)), ou « partie inté-
                 grante des principes de l’égalité souveraine et de la non-­intervention » (CR 2018/5, p. 21,
                 par. 16 (Wood)). Elle a fait plutôt valoir une incorporation par inférence.

                                                                                                            102




5 CIJ1142.indb 201                                                                                                  21/02/19 15:44

                           immunités et procédures pénales (décl. crawford)                  391

                 convention de Palerme, car le postulat même sur lequel étaient fondés les
                 arguments de la Guinée équatoriale relatifs à l’article 4 aurait été vidé de
                 son sens.
                    4. La Cour n’a pas suivi cette voie, à juste titre selon moi. Le para-
                 graphe 1 de l’article 4 impose à première vue une obligation ; il est rédigé
                 en termes contraignants (« exécutent leurs obligations ») et les principes de
                 l’égalité souveraine, de l’intégrité territoriale et de la non‑intervention
                 sont des principes juridiques établis dont la teneur est déterminée. A cet
                 égard comme à d’autres égards, l’article 4 diffère de l’article premier du
                 traité d’amitié examiné en l’affaire des Plates‑formes pétrolières (Répu-
                 blique islamique d’Iran c. Etats‑Unis d’Amérique), exception préliminaire,
                 arrêt, C.I.J. Recueil 1996 (II), p. 803. Cet article premier proclamait une
                 « paix stable et durable et [une] amitié sincère » entre les parties. Il ne fai-
                 sait référence à aucun principe ni aucune règle spécifique de droit interna-
                 tional, mais avait un caractère ambitieux.
                    5. La convention de Palerme, à l’instar de la convention de 1988 contre
                 le trafic illicite de stupéfiants et de substances psychotropes dont est tiré le
                 paragraphe 1 de l’article 4, a pour objet de promouvoir la coopération
                 entre Etats afin de faciliter l’adoption de mesures efficaces pour combattre
                 la criminalité transfrontière (voir l’article premier de la convention de
                 Palerme). Toutefois, les Etats parties à cette convention étaient soucieux
                 de se protéger de toute action extraterritoriale non souhaitée qui serait
                 menée par d’autres Etats. Cette préoccupation a été exprimée, par
                 exemple, lors d’une réunion, tenue en avril 1998, du groupe de travail sur
                 l’application de la déclaration politique de Naples et du plan mondial
                 d’action contre la criminalité transnationale organisée. Ce groupe de tra-
                 vail, créé par la Commission des Nations Unies pour la prévention du
                 crime et la justice pénale, a examiné un rapport contenant diverses options
                 pour l’élaboration d’une convention contre la criminalité transnationale
                 organisée, établi par le groupe intergouvernemental d’experts intersession
                 à composition non limitée qui s’était réuni à Varsovie en février 1998. La
                 Commission pour la prévention du crime et la justice pénale a étudié les
                 progrès réalisés par le groupe de travail à sa septième session. Il est inté-
                 ressant de noter que le rapport sur les travaux de cette session indique ce
                 qui suit :
                         « Avant la clôture de la réunion, … [l]e représentant de la Colom-
                      bie a déclaré qu[e] … [l]’objectif de cet instrument serait de permettre
                      aux Etats qui y adhéreraient de renforcer la coopération internatio-
                      nale et l’entraide juridique tout en respectant les principes reconnus
                      dans la Charte des Nations Unies, le droit international, les législations
                      nationales et les droits de l’homme… Le Pakistan a souligné la néces-
                      sité pour la convention de définir l’expression « criminalité trans­
                      nationale organisée » et d’inclure une liste des délits qui en relèvent.
                      Ce représentant a également demandé que, pour être largement
                      acceptable, la convention tienne compte des principes de l’intégrité
                      territoriale et de la souveraineté des Etats. » (Rapport sur la
                      ­

                                                                                             103




5 CIJ1142.indb 203                                                                                  21/02/19 15:44

                           immunités et procédures pénales (décl. crawford)                    392

                      s­ eptième session, supplément no 10, annexe III, Nations Unies, doc.
                      E/CN.15/1998/11, p. 79 ; les italiques sont de moi.)
                    6. En décembre 1998, l’Assemblée générale a créé un comité spécial chargé
                 d’élaborer une convention internationale générale contre la criminalité trans-
                 nationale organisée. Il ressort des comptes rendus des débats tenus au sein de
                 ce comité que des préoccupations ont été exprimées au sujet de la souverai-
                 neté et de l’intégrité territoriale des Etats parties dans le contexte des disposi-
                 tions relatives aux « techniques d’enquête spéciales », aux « équipes mixtes » à
                 utiliser dans le cadre de la coopération en matière de répression et du projet
                 d’article relatif à la compétence. En ce qui concerne ce projet d’article, plu-
                 sieurs délégations ont craint qu’il puisse être entendu comme autorisant les
                 Etats parties à appliquer leur droit interne sur le territoire d’autres Etats, par
                 exemple à mener des enquêtes à l’étranger. En réponse, il a été souligné que
                 ce qui est devenu le paragraphe 1 de l’article 4 « mettait l’accent sur les prin-
                 cipes de l’égalité souveraine, de l’intégrité territoriale et de la non-­ingérence
                 dans les affaires intérieures des autres Etats, et que ces principes s’appli-
                 quaient également à tout exercice de compétence ». Ce qui importait, c’était
                 que le futur article 4 soit un garde-fou contre l’intervention sur le territoire
                 d’un autre Etat, y compris au moyen de la compétence extraterritoriale.
                 Selon ces indications, ce qui est devenu le paragraphe 1 de l’article 4 était
                 considéré par les délégations participant à l’élaboration de la convention de
                 Palerme comme un contrepoids nécessaire aux dispositions de la convention
                 relatives à la répression efficace de la criminalité transnationale organisée.
                    7. Les travaux préparatoires du paragraphe 2 de l’article 2 de la conven-
                 tion de 1988 contre les stupéfiants viennent aussi étayer cette conclusion.
                 Quarante‑deux Etats ont formulé une proposition de texte expressément
                 sous la forme d’une clause sans préjudice : « Rien dans la présente Conven-
                 tion ne porte atteinte aux principes de l’égalité ­souveraine et de l’intégrité
                 territoriale des Etats ou de la non-­intervention dans les affaires intérieures
                 des Etats. » Les Etats‑Unis ont exprimé l’avis que « [l]a principale difficulté
                 … éprouv[é]e à l’égard de ce texte [était] son ton généralement négatif ». Ils
                 ont proposé un amendement rédigé « de manière à lui donner un ton plus
                 positif ». La proposition, finalement adoptée au paragraphe 2 de l’article 2
                 de la convention de 1988 contre les stupéfiants, prévoyait que les Etats
                 parties « exécutent leurs obligations » au titre de la convention « d’une
                 manière compatible avec les principes de l’égalité souveraine et de l’inté-
                 grité territoriale ». Le commentaire de la convention de 1988 contre les
                 stupéfiants fait état de la proposition selon laquelle,
                      « indépendamment de l’inclusion de … clauses de sauvegarde [en
                      relation avec les systèmes juridiques nationaux et les législations
                      nationales], il serait indiqué d’introduire un article distinct d’applica-
                      tion générale, portant sur la Convention dans son ensemble, pour
                      veiller à ce que les obligations assumées par les Parties n’affectent
                      aucunement des principes juridiques universellement reconnus
                      comme l’égalité souveraine et l’intégrité territoriale des Etats » (com-
                      mentaire, par. 2.1 ; les italiques sont de moi).

                                                                                                104




5 CIJ1142.indb 205                                                                                     21/02/19 15:44

                           immunités et procédures pénales (décl. crawford)               393

                    C’est une chose de dire que les dispositions d’un traité sont sans préju-
                 dice d’une règle ou d’un principe du droit international (et le paragraphe 9
                 de l’article 12 de la convention de Palerme le dit bel et bien). C’en est une
                 tout autre de veiller à ce que ce soit le cas.
                    8. Les prévisions de l’article 4 de la convention de Palerme faisaient
                 initialement partie de l’article consacré au « Champ d’application » de
                 l’instrument. Elles ont finalement fait l’objet d’une disposition distincte,
                 intitulée « Protection de la souveraineté ». Sans être décisif, ce fait porte
                 aussi à croire que le paragraphe 1 de l’article 4 est davantage qu’une
                 clause « sans préjudice ».
                    9. Les travaux préparatoires de l’article 4 de la convention de Palerme
                 et de l’article 2 de la convention de 1988 contre les stupéfiants tendent à
                 confirmer la conclusion qu’il convient de tirer du texte même du para-
                 graphe 1 de l’article 4, à savoir qu’il impose une obligation conformément
                 à ses termes.

                 (Signé) James Crawford.




                                                                                          105




5 CIJ1142.indb 207                                                                               21/02/19 15:44

